 

EXHIBIT 10.51

 

CERTAIN CONFIDENTIAL INFORMATION IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

AMENDMENT 5 TO

Software License and Distribution Agreement

 

 

THIS AMENDMENT 5 to the IONA Independent Software Vendor Agreement dated
June 29, 1998 (with an effective date of January 1, 1998), as amended from time,
between IONA Technologies, Inc. (“IONA”) and BroadVision, Inc. (“BroadVision”)
(the “Agreement”) is entered into between IONA and BroadVision on this 20th day
of December, 2004 (the “Effective Date”). Capitalized terms used herein and not
defined shall have the meaning ascribed to them in the Agreement.

 

WHEREAS, the parties desire to amend the Agreement to extend the Agreement
through December 31, 2006 and revise certain of the licensing rights set forth
in the Agreement.

 

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties agree as follows:

 

1.               The term of the Agreement, and accordingly, any existing
licensing rights and obligations of BroadVision under the Agreement, as modified
herein, shall be extended through December 31, 2006.

 

2.               Section 4.1.1 of the Agreement shall be deleted in its entirety
and replaced with a new Section 4.1.1 that shall read as follows:

 

“‘Developed Software’ shall mean BroadVision’s “Enterprise” customer
application, which is Broad Vision’s base platform on which other of
BroadVision’s proprietary software runs (e.g., Commerce, Portal and Content)
(collectively, “BroadVision’s Proprietary Software”), that is developed using
the Software or that embeds or accesses the Software.”

 

3.               Section 5 of the Agreement shall be deleted in is entirety and
replaced with the following language:

 

“5. [Intentionally Deleted].”

 

4.           All references in the Agreement to “Integrated Orbix Development
Licenses” and “Standalone Orbix Development Licenses” shall be deleted from the
Agreement.

 

5.               The parties agree that BroadVision is not acquiring any support
from IONA and, accordingly, IONA shall have no support obligations to
BroadVision under the Agreement.

 

6.               Section 8 of the Agreement shall be deleted in its entirety and
replaced with the following language:

 

“8.  [Intentionally Deleted].”

 

7.               Schedule B of the Agreement shall be deleted in its entirety
and replaced with the following language:

 

“Schedule B — Intentionally Deleted”

 

 

--------------------------------------------------------------------------------


 

8.               Section 13 of the Agreement shall be deleted in its entirety
and replaced with the following language:

 

“13. DURATION

This Agreement shall be effective as of January 1, 1998 through December 31,
2006, unless terminated as provided for herein, or by the agreement of the
parties.”

 

9.               Schedule A of the Agreement shall be deleted in its entirety
and replaced with a new First Supplemental Schedule A, a copy of which is
attached hereto as Exhibit 1.

 

10.         A new Schedule D shall be added to the Agreement, a copy of which is
attached hereto as Exhibit II.

 

11.         Except for the changes specified herein, all terms and conditions of
the Agreement shall remain in full force and effect.

 

 

IN WITNESS WHEREOF, the parties have executed these Amendment 5 as of the
Effective Date.

 

IONA Technologies, Inc.

 

BroadVision, Inc.

 

 

 

 

 

 

 

By:

 

/s/ Peter M. Zotto

 

By:

 

/s/ Scott C. Neely

 

 

 

 

 

 

 

Name:

Peter Zotto

 

Name:

Scott C. Neely

 

 

 

 

 

 

 

Title:

President

 

Title:

VP & General Counsel

 

 

--------------------------------------------------------------------------------


 

Exhibit I

 

First Supplemental Schedule A

 

1.             Software

 

The definition of “Software” under this Agreement shall mean the following
products:

 

•                  Orbix 3.0.1 on Solaris 2.6, HP-UX 11, and Windows 2000

•                  Orbix Web 3.2 on Solaris 2.6, HP-UX 11, and Windows 2000

•                  Orbix 3.3 on AIX 4.3

 

The above identified versions of the operating systems are the versions that
BroadVision used to develop the Developed Software.  The Developed Software and
BroadVision’s Proprietary Software have been and can continue deploying on later
versions of the operating systems that  are compatible with the identified
versions.

 

2.             Development Licenses

 

No new Development Licenses are being acquired.  BroadVision shall continue to
have the right to use, pursuant to Section 3 of the Agreement, the Development
Licenses that were acquired prior to the Effective Date of Amendment 5 to the
Agreement.

 

3.             Runtime Licenses

 

BroadVision shall pay IONA the following royalty fees in connection with the
embedding or accessing of the Software in the Developed Software:

 

A.  Deployment of the Developed Software on a stand-alone basis:

 

BroadVision shall pay IONA a royalty fee equal to [**]% of the net revenue paid
or payable to BroadVision with respect to the deployment of the Developed
Software on a stand alone basis.

 

B.  Deployment of the Developed Software as bundled with BroadVision’s
Proprietary Software:

 

BroadVision shall pay IONA a royalty fee equal to [**]% of the net revenue paid
or payable to BroadVision with respect to the deployment of the Developed
Software, as bundled with BroadVision’s Proprietary Software, where net revenue
with respect to the Developed Software in such bundled transaction is calculated
at [**]% of the net revenue for the bundled transaction.  By way of example
only, if BroadVision sold a license to BroadVision Portal to a new customer for
$1,000,000, the royalty due under this Section 3.B would be $[**] ([**]% of
$1,000,000 times [**]% royalty rate).

 

C.  Existing End Users

 

For purposes of clarity, BroadVision shall not have to pay any additional
royalty fees under this Agreement for the distribution of additional Development
Software and/or Runtime Components pertaining to the Software associated with
the Developed Software to the extent

 

 

--------------------------------------------------------------------------------


 

such Software is being distributed to persons that have been end users of the
Developed Software on or before the Effective Date of Amendment 5 to the
Agreement

 

 

D.  Royalty Reports

 

Broad Vision shall pay royalties in arrears on a quarterly basis. BroadVision
shall provide IONA quarterly royalty reports with respect to the deployment of
the Developed Software, as provided for in Section 4.3.3 of the Agreement. A
copy of the form of royalty report is attached to the Agreement as Schedule D to
the Agreement

 

 

4.             Support and Consulting

 

The parties agree that BroadVision is not acquiring any support from IONA and,
accordingly, IONA shall have no support obligations to BroadVision under the
Agreement.

 

Consulting Services may be purchased from IONA based upon IONA’s then current
fess and terms and conditions.

 

 

--------------------------------------------------------------------------------


 

Exhibit II

 

Schedule D

 

IONA Technologies Quarterly Royalty Report Form

 

Quarter Ending: (month)                                (day)
                      , 20      .

 

Name of Customer’s End user

 

Customer Application

 

Royalty Calculation

 

Subtotal

 

 

 

(A) License Fees to Customer or

 

(B) Royalty rate %

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

Royalties Incurred in this Report:

 

 

 

 

 

 

 

 

(See Schedule A of the Agreement)

Company:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Support Due:

 

 

 

 

By (signature):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Amount Due*:

 

 

 

Print Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Royalties Initially Paid:

 

 

Phone:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Remaining Balance:

 

 

 

Email:

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*         Please attach payment or a purchase order for all royalties payable
with this report under the terms of the Agreement. If attaching a purchase
order, payment terms are net 45.

 

The above information must be reported within 45 days from the end of each
calendar quarter, unless otherwise specified in the Agreement, whether or not
shipment has occurred.

 

 

--------------------------------------------------------------------------------

 